            Case 1:20-cr-00214-DAD-BAM Document 59 Filed 01/13/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00214 DAD-BAM
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            AND ORDER
14   JOSE EDEN LANDEROS, and                              CURRENT HEARING DATE: January 27, 2021
     ISRAEL MUNGUIA-MUNOZ,                                TIME: 1:00 p.m.
15
                                  Defendants.             PROPOSED HEARING DATE: April 28, 2021
16                                                        COURT: Hon. Barbara A. McAuliffe
17
            This case is set for status conference on January 27, 2021. On May 13, 2020, this Court issued
18
     General Order 618, which suspends all jury trials in the Eastern District of California until further
19
     notice, and allows district judges to continue all criminal matters. This, previous, and subsequent
20
     General Orders were entered to address public health concerns related to COVID-19.
21
            Although the General Orders address the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
26
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
28
     or in writing”).
      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00214-DAD-BAM Document 59 Filed 01/13/21 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 3 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 4 the ends of justice served by taking such action outweigh the best interest of the public and the

 5 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 6 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 7 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 8 the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant JOSE

25 EDEN LANDEROS, by and through defendant’s counsel of record, Hristo Bijev, defendant ISRAEL

26 MUNGUIA-MUNOZ, by and through defendant’s counsel of record, David Torres, seek a continuance
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00214-DAD-BAM Document 59 Filed 01/13/21 Page 3 of 4


 1 of the current status conference to April 28, 2021 and hereby stipulate as follows:

 2          1.      By previous order, this matter was set for status on January 27, 2021.

 3          2.      By this stipulation, defendants now move to continue the status conference until April 28,

 4 2021, and to exclude time between January 27, 2021, and April 28, 2021, under Local Codes T2 and T4.

 5          3.      The parties agree and stipulate, and request that the Court find the following:

 6                  a)      The government has represented that the discovery associated with this case

 7          includes over 11,000 pages of Bates stamped discovery and several months of wiretap

 8          recordings. All of this discovery has been either produced directly to counsel and/or made

 9          available for inspection and copying.

10                  b)      Counsel for defendants desire additional time to consult with their clients, to

11          review the current charges, to conduct investigation and research related to the charges, to review

12          and copy discovery for this matter, to discuss potential resolutions with their clients, to prepare

13          pretrial motions, and to otherwise prepare for trial.

14                  c)      Counsel for defendants believe that failure to grant the above-requested

15          continuance would deny them the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                  d)      The government does not object to the continuance.

18                  e)      Additionally, given the voluminous discovery and the fact that this case involved

19          a wiretap investigation, it is so complex that it is unreasonable to expect adequate preparation for

20          pretrial proceedings or for the trial itself prior to April 28, 2021.

21                  f)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of January 27, 2021 to April 28,

26          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27          T4] and 18 U.S.C. § 3161(h)(7)(A), B(ii) [Local Code T2], because it results from a continuance

28          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00214-DAD-BAM Document 59 Filed 01/13/21 Page 4 of 4


 1          justice served by taking such action outweigh the best interest of the public and the defendant in

 2          a speedy trial.

 3          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: January 13, 2021                                 MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ ANGELA SCOTT
11                                                            ANGELA SCOTT
                                                              Assistant United States Attorney
12

13    Dated: January 13, 2021                                 /s/ per email authorization
                                                              HRISTO BIJEV
14
                                                              Counsel for Defendant
15                                                            JOSE EDEN LANDEROS

16    Dated: January 13, 2021
                                                              /s/ per email authorization
                                                              DAVID TORRES
17
                                                              Counsel for Defendant
18                                                             ISRAEL MUNGUIA-MUNOZ

19
                                                      ORDER
20
            IT IS SO ORDERED that the status conference is continued from January 27, 2021, to April 28,
21
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
22
     U.S.C.§ 3161(h)(7)(A), B(iv) and 18 U.S.C. § 3161(h)(7)(A), B(ii).
23
     IT IS SO ORDERED.
24
        Dated:     January 13, 2021                            /s/ Barbara   A. McAuliffe            _
25
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
